PER CURIAM.
The appellants, Cecil Barnette and wife, have moved for an appeal under KRS 21.-080 from a judgment establishing the boundary line between their lot and a lot of the appellees, Creed Mullins and wife, and denying damages for trespass. The suit is over a wedge of land 18 or 24 inches wide at *554one end and extending about 40 feet to a sharp point in an addition to the town of Mossy Bottom, Kentucky.
The court has given careful consideration to the merits of the case and reached the conclusion that the judgment is sustained by the evidence.
Wherefore, the motion for an appeal is overruled and the judgment stands affirmed.